Name: 2014/368/EU: Commission Implementing Decision of 16 June 2014 amending Implementing Decision 2011/778/EU authorising certain Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of seed potatoes originating in certain provinces of Canada (notified under document C(2014) 3878)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  plant product;  international trade;  European Union law;  trade;  America;  tariff policy
 Date Published: 2014-06-18

 18.6.2014 EN Official Journal of the European Union L 178/27 COMMISSION IMPLEMENTING DECISION of 16 June 2014 amending Implementing Decision 2011/778/EU authorising certain Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of seed potatoes originating in certain provinces of Canada (notified under document C(2014) 3878) (Only the Greek, Italian, Maltese, Portuguese and Spanish texts are authentic) (2014/368/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Commission Implementing Decision 2011/778/EU (2) provides for a derogation for the importation of seed potatoes originating in certain provinces of Canada into Greece, Spain, Italy, Cyprus, Malta and Portugal subject to certain conditions. (2) The derogation granted by Implementing Decision 2011/778/EU was limited in time. Portugal has asked for an extension of that derogation. The situation justifying that derogation remains unchanged and the derogation should therefore continue to apply. It is reasonably expected that imported potatoes will continue to comply with Union legislation. Furthermore, appropriate mechanisms are established in this Decision to ensure the monitoring of the conditions of application of the derogations. Therefore it is appropriate to extend the authorisations for derogations granted in this Decision for a longer period than the ones granted by previous Decisions and namely until 31 March 2024. (3) Implementing Decision 2011/778/EU should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2011/778/EU is amended as follows: (1) in Article 1(2), point (c) is replaced by the following: (c) for the potato-marketing seasons from 1 December to 31 March of each year until 31 March 2024.; (2) Article 15 is replaced by the following: Article 15 The authorisation to provide for derogations referred to in Article 1 shall be revoked prior to 31 March 2024 if: (a) the provisions laid down in Articles 2 to 13: (i) are shown to be insufficient to prevent the introduction into the Union of the harmful organisms referred to in Article 2; or (ii) have not been complied with; (b) there are elements which would militate against the proper functioning of the pest free area  concept in Canada. Article 2 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Republic of Cyprus, the Republic of Malta and the Portuguese Republic. Done at Brussels, 16 June 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 317, 30.11.2011, p. 37.